Citation Nr: 1506318	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to January 1987 and from December 1988 to January 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Sleep apnea is caused by the service-connected residuals of septal deviation repair.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Post-service medical treatment records show that the Veteran had been diagnosed as having sleep apnea.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met. 

The Veteran is service-connected for residuals of septal deviation repair, which the Veteran claims is causing his sleep apnea.  

VA examiners concluded that the Veteran's sleep apnea was not cause by his service-connected residuals of septal deviation repair.  

During an April 2010 VA examination, the Veteran's nasal occlusion was 90 percent on the right and 30 percent on the left.  The examiner stated that current medical information would not support causation between symptoms related to obstructive sleep apnea and sinus related problems, including deviation of nasal septum and/or chronic sinusitis.  

In June 2012, the Veteran was afforded another VA examination.  The examiner opined that the Veteran's sleep apnea was not at least as likely as not proximately due to his deviate septum.  The examiner explained that the Veteran's nasal airways were patent with less than 20 percent obstruction on the left and less than 50 percent obstruction on the right and his obesity and very constricted oral airway passages were the cause of his sleep apnea.  

On the other hand, the Veteran's private physician, Dr. C.W., opined that his sleep apnea was caused by his nasal obstructions.  On private examination in September 2010, the Veteran's nasal occlusion was 90 percent on the right and 30 percent on the left, which the physician opined was a definite contributor to his chronic sinusitis and sleep apnea.  In a letter dated November 2012, Dr. C.W. stated that the Veteran was diagnosed as having sleep apnea and bilateral nasal obstructions were a direct cause of his sleep apnea.  

The Veteran also submitted medical articles from several medical institutions stating that a nasal obstructions and deviated septum are causes of sleep apnea.  

There is evidence for and against the Veteran's claim of service connection on a secondary basis for sleep apnea.  Although the VA examiners' opinions are supported by rationale, they are not entirely persuasive.  The April 2010 opinion was based on the current medical information not supporting a causation between symptoms related to obstructive sleep apnea and sinus related problems, including deviation of nasal septum and/or chronic sinusitis.  However, the Veteran submitted several medical articles stating that medical research supports a causative relationship between sinus related problems and sleep apnea.  The June 2012 opinion stated that the Veteran's sleep apnea was caused by obesity; however, service treatment records demonstrate that the Veteran's weight problems began during service and his weight has generally been no more now than it was then. 

Although the Veteran's private physician submitted statements supporting the Veteran's claim that his service-connected deviated septum caused his sleep apnea, there is no indication that the physician reviewed the record and he did not provide supporting rationale.  The medical articles the Veteran submitted do show that a connection between problem associated with a deviated septum and sleep apnea is possible.

The Board finds that the evidence as to whether there is a relationship between the Veteran's sleep apnea and his service-connected deviated septum is, at the least, in equipoise.  Therefore, in light of the foregoing and resolving reasonable doubt in his favor, the Board finds that the Veteran's sleep apnea is caused by the service-connected residuals of septal deviation repair.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for sleep apnea is warranted on a secondary basis.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.310.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for sleep apnea is granted as a disability associated with service-connected deviated septum.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


